Citation Nr: 1745803	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been introduced to reopen a claim of service connection for a thoracic spine disability.

2. Entitlement to service connection for a thoracic spine disability.

3. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1968 to June 1970, to include service in the Republic of Vietnam, for which the Veteran was awarded the Purple Heart and Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  The transcript is of record.
This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. In a September 2006 rating decision, the RO denied service connection for residuals of a thoracic spine fracture.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2. Evidence received since the September 2006 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a thoracic spine disability.

3. The preponderance of the evidence demonstrates that the Veteran's thoracic spine disability is unrelated to his active service.

4. Throughout the current appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The September 2006 decision denying service connection for residuals of a thoracic spine fracture is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2. The evidence received since the September 2006 rating decision is new and material, and the claim of entitlement to service connection for a thoracic spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3. The criteria for service connection for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R 3.102, 3.303, 3.304, 3.306, 3.307 (2016).

4. The criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 9411 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  Although the Veteran has not undergone a VA examination in connection with his service connection claim in this case, the Board finds that an examination is not necessary for the claim to be properly adjudicated here.  As discussed below, there is no dispute as to the nature of the current spine disability.  The evidence indicates the disability owes to a post-service industrial accident, and the record fails to establish any back injury or disorder preceding this event, including in service.  As such, the Board finds it unnecessary to order a VA spine examination in this case.  McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (holding that a medical examination is not necessary unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

New and material evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

The Veteran's claim for service connection for a thoracic spine disability was originally denied in a September 2006 rating decision.  Since that time, the Veteran has advanced additional evidence, including numerous statements in support of his claim, as well as testimony at a Board hearing, shedding additional light on his service and the nature of his disability.  The Board finds this evidence "new," because it postdates the September 2006 rating decision.  The Board also finds the new evidence "material," because it bears directly on a point at issue on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claim.  Consequently, the claim of service connection for a thoracic spine disability may be reopened.


Entitlement to service connection for a thoracic spine disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran carries a current diagnosis of a spinal disorder, characterized in July 2017 VA treatment notes as "multilevel multifactorial degenerative changes," and he is status post thoracic spine surgery conducted to repair a fracture at T11-T12.  The record shows the Veteran suffered a post-service industrial accident, in which he fell approximately 40 feet, in 1992, fracturing his thoracic spine.  The record does not show any back-related complaints, treatment, or diagnoses preceding this accident, including in service.  Since the accident, the Veteran has received treatment for his back on a consistent basis.

No treating or examining provider has explicitly linked any aspect of the Veteran's back disorder, including any aspect of the mechanism of original injury, to his active service.  The Board notes that the Veteran has contended his fall was caused by vertigo, which he believes to be related to service, but the Veteran has not been service connected for vertigo or any vestibular disorder that would affect his balance.  

Accordingly, the Board finds that the nexus requirement is not satisfied in this case.  While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his back disorder in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to detail the etiology of his back disorder, particularly as secondary to any other service-connected disorder.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of etiology in this case simply exceeds the Veteran's purview, and his nexus statements are not competent. 

In sum, the record makes clear that the Veteran's back disorder relates to his 1992 industrial accident.  There is no objective evidence that accident was caused by any service-connected disability, nor is there evidence of back problems preceding the accident.  As such, the preponderance of the evidence is against the claim, and service connection for a thoracic spine disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to a rating in excess of 30 percent for PTSD

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In making all determinations, the Board must fully consider the lay assertions of
record.  A layperson is competent to report on the frequency and severity of his
current symptomatology that is observable to the senses.  See Layno v Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

Turning to the evidence of record, the Veteran's PTSD symptoms most closely approximate the criteria associated with a 50 percent disability rating, which contemplates occupational and social impairment with reduced reliability and productivity.  February 2010 VA treatment notes document memory problems, characterized by impaired immediate and delayed retrieval.  Providers considered the Veteran's PTSD symptoms "moderate-to-severe," recommending individual therapy and pharmacotherapy as treatment modalities.  VA treatment notes from later that year confirm ongoing memory problems, as well as difficulty with sustained focus and concentration, and sleep problems.  

August and September 2011 VA treatment records show the Veteran's memory and focus issues persisted.  Critically, providers noted that MRI testing conducted in 2006 was unremarkable, hence these symptoms were not considered attributable to any brain injury, as some providers suspected, but rather as psychiatric symptoms associated with PTSD.  These records also document frequent irritation and social isolation.  

The Veteran's wife has submitted numerous statements in support of his appeal for increase, stating that in addition to his well-documented memory and cognitive symptoms, he frequently socially isolates, is hypervigilant, "jumps" at common noises, is fearful and often shakes in unpredictable situations, and frequently experiences "road rage."  Recent VA treatment records, from June 2017, confirm the Veteran has consistently reported angry outbursts, as well as flashbacks to his experiences in the Republic of Vietnam.  He experiences frequent bouts of anxiety, avoids crowds and heights, and has consistently reported loss of interest in activities and socialization.  

The Veteran has undergone several VA examinations in connection with his appeal.  In January 2010, the VA examiner with whom he met noted the Veteran's daily depression, confirming he reported having "no close friends," and getting only 4-to-6 hours of sleep per night, causing him to be constantly fatigued.  Moreover, the examiner documented the Veteran's memory problems and difficulty with sustained focus, as well as his hypervigilance and exaggerated startle response.  However, the examiner indicated the Veteran faced no difficulties in the performance of activities of daily living, and concluded his PTSD would be expected to cause only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

A second VA examination was conducted in May 2011.  That examiner concluded the Veteran's symptoms were "not severe enough to interfere with occupational and social functioning" in any degree, citing the "inconsistency between the Veteran's account and [his] treatment records."  

The Veteran was again evaluated in March 2013.  That examiner characterized the Veteran's symptoms as only "transient or mild," despite checking boxes confirming the presence of virtually every applicable PTSD-related symptom, and noting the Veteran's hypervigilance, frequent re-experiencing of trauma, exaggerated startle response, difficulty sleeping and concentrating, frequently depressed mood, and memory deficits.  

In reviewing the record covering the appeal period, the Board finds the documented symptomatology most closely approximates the symptomatology contemplated in the criteria associated with a 50 percent disability rating.  The Veteran has documented impairment of both short- and long-term memory loss, disturbances of mood, and difficulty in establishing and maintaining relationships.  While the record does not reflect the presence of all the criteria associated with a 50 percent rating, considering the overall disability picture, the Board finds that the Veteran's symptomatology equates in frequency, duration, and severity to the occupational and social impairment with reduced reliability and productivity contemplated for that rating.  

However, the evidence does not support a finding of occupational and social impairment with deficiencies in most areas such as family relations, work, school, mood, judgment and thinking, as contemplated by the criteria for a 70 percent rating.  For instance, the Veteran has never claimed suicidal ideation, and has never been characterized by treating or examining providers as at risk of harm to himself or others.  The record is bare of evidence of obsessional rituals, or illogical or irrelevant speech or thought.  There is no indication of "near-continuous" panic or depression rising to such a level as to compromise the Veteran's ability to function independently.  The Veteran has not demonstrated impaired impulse control, characterized by violent outbursts, as the record reflects no documented violent episodes, or contact with law enforcement.  There is no indication the Veteran has experienced spatial disorientation due to his PTSD, and his hygiene and appearance are consistently noted to be within normal limits. Nor do his symptoms equate in severity, frequency and duration to the 70 percent criteria. He has maintained family relations, employment, has not had few problems with mood or judgment.   

Further, there is no indication of total occupational and social impairment as contemplated by the criteria for a 100 percent rating.  The Veteran is not beset by gross impairment in thought processes, nor by delusions or hallucinations.  There is no indication he has engaged in grossly inappropriate behavior, and although there is evidence of memory loss, there is no indication it rises to the level of forgetting the names of close relatives, or of the Veteran's own name.  Accordingly, the Board does not find that the criteria for either a 70 percent rating or a 100 percent rating are satisfied in this case.  

In sum, the Veteran's symptomatology, as captured by the medical record covering the period at issue, most closely approximates that contemplated in the criteria associated with a 50 percent disability rating.  Accordingly, a 50 percent rating for PTSD, but no higher, is warranted for the entirety of the appeal period.





ORDER

The claim for entitlement to service connection for a thoracic spine disability is reopened.

Entitlement to service connection for a thoracic spine injury is denied.

Entitlement to a 50 percent disability rating, but no higher, for PTSD is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


